§
  BILLY RAY FOSTER, JR.,                                           No. 08-19-00168-CR
                                                  §
  Appellant,                                                          Appeal from the
                                                  §
  v.                                                                350th District Court
                                                  §
  THE STATE OF TEXAS,                                            Of Taylor County, Texas
                                                  §
  Appellee.                                                           (TC# 11665-D)
                                                  §


                                          OPINION

        Appellant, Billy Ray Foster, Jr., appeals from a jury verdict finding him guilty of unlawful

possession of a firearm by a felon, enhanced by prior felonies. TEX.PENAL CODE ANN.

§ 46.04(a)(1). In two issues, Appellant challenges his conviction on legal insufficiency grounds,

and contends the trial court erred in denying Appellant’s request for a jury instruction pursuant to

Article 38.23 of the Texas Code of Criminal Procedure. We affirm.

                                         BACKGROUND

                                       Factual Background

       On October 19, 2014, Abilene Police Officer Kirby was notified of a stolen iPad from a

vehicle. The owner of the iPad, (“Mr. Pittman”), used the “Find my iPad” app to track his device

and traced it to an address. Officer Kirby, along with Officer Craft, drove to the traced address and

knocked on the door—no one answered. Officer Craft looked inside the maroon truck parked in

the driveway of the home and saw two duffle bags—distinctively, one being black and red. Officer
Craft discovered the maroon truck was registered to Appellant after running the plates.

       The next morning, Mr. Pittman notified Officer Phipps the iPad now appeared to be located

at a different address. Officer Phipps went to the new location where he found a vacant lot with a

black duffel bag near the creek. Officer Phipps noticed a few workers on the vacant lot and

approached them, asking to identify themselves and whether they knew who the bag belonged to.

Appellant and the workers denied knowledge and ownership of the bag. Appellant identified

himself by name, and having recognized the name as the registered owner of the truck located in

the driveway from the previous traced address, Officer Phipps asked Appellant to accompany him

to the front of the house.

       When Officer Craft arrived on scene, he recognized a marron truck with the same license

plates from the day before among the parked vehicles. Officer Phipps asked Officer Craft to stand

by Appellant while he returned to the back of the house. Officer Phipps returned to the location of

the duffle bag, opened the bag, and within its contents found a Glock 23 with the St. Paul,

Minnesota emblem on the side, an iPad, and an extended .40 caliber Glock magazine. Officer

Phipps then placed Appellant under arrest. When Appellant saw the duffel bag, he again denied

knowledge and ownership of the bag. Moments later, Appellant admitted he saw the duffel bag

earlier that day, went and picked it up, looked inside, took a few items out, but decided it looked

suspicious and left it alone. At no time did Appellant claim the duffle bag was his.

       After his arrest, Appellant was escorted to the Law Enforcement Center to speak with

Detective Harris, where Appellant admitted to being on parole.

                                     Procedural Background

       Prior to trial, Appellant filed a motion to suppress any and all evidence resulting from his

arrest, which the trial court denied. At trial, the court held a jury charge conference, where



                                                 2
Appellant requested an Article 38.23(a) instruction under the Code of Criminal Procedure, and

objected to the trial court’s denial. The tendered instruction would have directed the jury not to

consider evidence of wrongful acts not charged in the indictment unless the jury believes, beyond

a reasonable doubt, that Appellant did, in fact, commit the wrongful act. The trial court asked

whether Appellant’s request of the 38.23(a) instruction addressed the same issues presented in its

motion to suppress; Appellant answered in the affirmative and indicated no additional facts were

available.

       The jury found Appellant guilty of felon in possession of a firearm and sentenced Appellant

to eighty years’ confinement.

                                          DISCUSSION

                                              Issues

       In two issues, Appellant challenges the legality of his arrest. First, Appellant contends the

evidence is legally insufficient because the State failed to offer evidence showing his possession

of the firearm occurred within the requisite five-year release period from confinement or parole.

Second, Appellant argues the trial court erred in denying his requested Article 38.23(a) jury

instruction.

                                    LEGAL SUFFICIENCY

                             Standard of Review & Applicable Law

       Under the Due Process Clause of the U.S. Constitution, the State is required to prove every

element of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979). The critical inquiry in a legal sufficiency challenge, as set out in Jackson and to which

we refer as the “Jackson standard,” is whether the evidence in the record could reasonably support

a conviction of guilt beyond a reasonable doubt. Jackson, 443 U.S. at 319; Clayton v. State, 235



                                                 3
S.W.3d 772, 778 (Tex.Crim.App. 2007). When reviewing the legal sufficiency of the evidence, we

must view all of the evidence in the light most favorable to the verdict to determine whether any

rational juror could have found the defendant guilty of the essential elements of the offense beyond

a reasonable doubt. Salinas v. State, 163 S.W.3d 734, 737 (Tex.Crim.App. 2005). Additionally,

we treat circumstantial evidence as being equally probative as direct evidence. Guevara v. State,

152 S.W.3d 45, 49 (Tex.Crim.App. 2004)(citing Templin v. State, 711 S.W.2d 30, 33

(Tex.Crim.App. 1986)). We measure the evidence by the elements of the offense as defined by the

hypothetically correct jury charge. Thomas v. State, 303 S.W.3d 331, 333 (Tex.App.—El Paso

2009, no pet.)(citing Malik v. State, 953 S.W.2d 234, 240 (Tex.Crim.App. 1997)).

       We bear in mind the trier of fact is the sole judge of the weight and credibility of the

evidence, and we must presume the fact finder resolved any conflicting inferences in favor of the

verdict and defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App. 2014)

(citing Jackson, 443 U.S. at 319). A reviewing court may not reevaluate the weight and credibility

of the evidence or substitute its judgment for that of the fact finder. Isassi v. State, 330 S.W.3d

633, 638 (Tex.Crim.App. 2010)(citing Dewberry v. State, 4 S.W.3d 735, 740 (Tex.Crim.App.

1999)). Our only task under this standard is to determine whether, based on the evidence and

reasonable inferences drawn therefrom, a rational juror could have found the essential elements of

the crime beyond a reasonable doubt. Id.

       Appellant was charged with unlawful possession of firearm by felon under Texas Penal

Code § 46.04(a)(1). The relevant statute states:

       (a) A person who has been convicted of a felony commits an offense if he possesses
           a firearm:

               (1) after conviction and before the fifth anniversary of the person’s release
               from confinement following conviction of the felony offense or the person’s
               release from supervision under community supervision, parole, or

                                                   4
               mandatory supervision, whichever date is later, or

               (2) after the period described by Subdivision (1), at any location other than
               the premises at which the person lives.

TEX.PENAL CODE ANN. § 46.04(a).

                                             Analysis

       Appellant argues the State failed to provide sufficient evidence of release from

confinement within the statutorily required five-year period, which is an essential element as

charged in the indictment. The State’s indictment in pertinent part alleged:

       [O]n or about the 18th day of October, 2014 and anterior to the presentment of this
       indictment . . . [Appellant] did then and there, having been convicted of the felony
       offense of BURGLARY OF A HABITATION on the 5th day of October, 2004 . .
       . intentionally and knowingly possess a firearm before the fifth anniversary of his
       release from confinement, parole, or mandatory supervision following conviction
       of the felony . . . .

Pursuant to the charge as submitted to the jury, the State was required to prove, beyond a

reasonable doubt, that:

       1. the defendant was convicted of a felony; and

       2. the defendant intentionally or knowingly possessed a firearm; and

       3. the possession occurred before the fifth anniversary of the defendant's release
       from confinement, parole, or mandatory supervision following the conviction of the
       felony. [Emphasis added].

       Appellant challenges the aforementioned third element, asserting the State “did not ever

address or enter evidence indicating when appellant was released from confinement or if appellant

was on parole when the instant offense occurred—until its final argument.” However, at trial, a

recording of Detective Harris’s interview with Appellant was admitted into evidence by the State.

On the recorded interview, Appellant confirms he was on parole at the time of the underlying

charged offense. The pertinent dialogue is as follows:



                                                 5
       Q:      You on paper for anything?

       A:      Yeah, I’m on parole.

       Q:      For?

       A:      Burglary of a habitation.

       .          .          .

       Q:      You just paroled recently?

       A:      Yeah

       Q:      Just got out of prison recently?

       A:      Yeah, four months ago.

       Appellant’s release date was illustrated by his recorded interview with Detective Harris,

which was played for the jury at trial. Furthermore, in its closing argument, the State emphasized

to the jury Appellant was on parole when the underlying offense occurred: “Now, he is on parole.

He knows that he cannot possess a firearm. He has not been released from parole. He just got on

parole. He knows he cannot possess a firearm.” We emphasize that we must treat circumstantial

evidence as being equally probative as direct evidence. Guevara, 152 S.W.3d at 49. A lack of

direct evidence is not dispositive on the issue of Appellant’s guilt; guilt may be established by

circumstantial evidence alone. Id., at 49 (citing Miles v. State, 165 S.W. 567, 570 (Tex.Crim.App.

1914)). Moreover, we bear in mind the trier of fact is the sole judge of the weight and credibility

of the evidence, and we must presume the fact finder resolved any conflicting inferences in favor

of the verdict and defer to that resolution. Dobbs v. State, 434 S.W.3d 166, 170 (Tex.Crim.App.

2014)(citing Jackson, 443 U.S. at 319).

       Because the recorded interview was admitted into evidence and was played for the jury,

we find it legally sufficient to support a rational juror could have found, beyond a reasonable doubt,



                                                  6
that the possession occurred before the fifth anniversary of Appellant’s release from confinement,

parole, or mandatory supervision following the conviction of the felony. Issue One is overruled.

                                         CHARGE ERROR

                                         Standard of Review

        Article 36.19 of the Texas Code of Criminal Procedure governs the standard for reversal

on appeal in Texas regarding the requirements of Article 36.14, which relate to the charge of the

court. TEX.CODE CRIM.PROC.ANN. art. 36.19. The judgment shall not be reversed unless the error

appearing from the record was “calculated to injure the rights of [the] defendant” TEX.CODE

CRIM.PROC.ANN. art. 36.19.

        Under Almanza v. State, jury charge error requires reversal when the defendant has

properly objected, and the reviewing court finds “some harm” to his rights. 686 S.W.2d 157, 171

(Tex.Crim.App. 1984)(op. on reh’g). The degree of actual harm must be evaluated “in light of the

entire jury charge, the state of the evidence, including the contested issues and the weight of

probative evidence, the argument of counsel and any other relevant information revealed by the

record of the trial as a whole.” Id. at 171.

                                           Applicable Law

        Under Article 38.23(a) of the Texas Code of Criminal Procedure, “No evidence obtained

by an officer or other person in violation of any provisions of the Constitution or laws of the State

of Texas, or of the Constitution or laws of the United States of America, shall be admitted in

evidence against the accused on the trial of any criminal case.” TEX.CODE CRIM.PROC.ANN. art.

38.23(a). When “the legal evidence raises an issue hereunder, the jury shall be instructed that if it

believes, or has a reasonable doubt, that the evidence was obtained in violation of the provisions

of this Article, then and in such event, the jury shall disregard any such evidence so obtained.”



                                                 7
TEX.CODE CRIM.PROC.ANN. art. 38.23(a). Thus, a defendant is entitled to a jury instruction under

Article 38.23 only if: (1) the evidence heard by the jury raises an issue of fact; (2) the defendant

affirmatively contests the evidence on that fact; and (3) the contested factual issue is material to

the lawfulness of the challenged conduct. See Hamal v. State, 390 S.W.3d 302, 306

(Tex.Crim.App. 2012). When the evidence does not raise an issue of fact, the trial court should not

charge the jury under Article 38.23(a). Madden v. State, 242 S.W.3d 504, 510-513 (Tex.Crim.App.

2007).

         The Supreme Court of the United States has consistently held a defendant’s objection to

the admission of evidence must be based upon a violation of his own rights; in other words, the

defendant must have a reasonable expectation of privacy. Alderman v. U.S., 394 U.S. 165, 174-75

(1969). When a defendant lacks a reasonable expectation of privacy, he lacks standing and is

precluded from challenging admissibility of the evidence under Article 38.23. Fuller v. State, 829

S.W.2d 191 (Tex.Crim.App. 1992).

                                              Analysis

         At trial, Appellant properly preserved error by requesting a 38.23 instruction and objecting

to that adverse ruling. Thus, we review the entire jury charge, the evidence, the arguments of

counsel, and any other relevant information by the trial record to determine whether the court’s

ruling resulted in some harm to Appellant’s rights. Almanza, 686 S.W.2d at 171. To raise a

disputed fact issue warranting an Article 38.23 instruction, there must be affirmative evidence that

puts the existence of the challenged fact in question. See Madden, 242 S.W.3d at 513. “If there is

no disputed factual issue, the legality of the conduct is determined by the trial judge alone, as a

question of law.” Id. at 510.

         Appellant’s tendered instruction reads:



                                                   8
               During the trial, you heard evidence that the defendant may have committed
       wrongful acts not charged in the indictment. The state offered the evidence to show
       that the defendant________________________ [left blank in instruction]. You are
       not to consider that evidence at all unless you find, beyond a reasonable doubt, that
       the defendant did, in fact, commit the wrongful act. Those of you who believe the
       defendant did the wrongful act may consider it.

              Even if you do find that the defendant committed a wrongful act, you may
       consider this evidence only for the limited purpose I have described. You may not
       consider this evidence to prove that the defendant is a bad person and for this reason
       was likely to commit the charged offense. In other words, you should consider this
       evidence only for the specific, limited purpose I have described. To consider this
       evidence for any other purpose would be improper.

       Appellant argues he was entitled to the instruction because the legality of his detention and

subsequent arrest was a significant question that should have been presented as a questionable

issue to the jury. Appellant argues had the instruction been submitted to the jury, the jury could

have disbelieved, or developed reasonable doubt, as to whether the evidence was obtained in

violation of Article 38.23 of the Texas Code of Criminal Procedure. The State argues because the

evidence was not discovered as a result of Appellant’s detention, any factual dispute regarding his

detention is immaterial to the search of the bag. We agree.

       Search and seizure of the evidence and Appellant’s subsequent arrest were not the product

of Appellant’s detention. “Abandonment of property occurs if: (1) the defendant intended to

abandon the property, and (2) his decision to abandon the property was not due to police

misconduct.” Swearingen v. State, 101 S.W.3d 89, 101 (Tex.Crim.App. 2003)(quoting McDuff v.

State, 939 S.W.2d 607, 616 (Tex.Crim.App. 1997). When a defendant voluntarily abandons

property, he lacks standing to contest the reasonableness of the search of the abandoned property.

Id. The bag was located on a vacant lot near a creek, and Appellant denied ownership of the bag.

The officers had reasonable suspicion to search the bag after having linked Appellant to two

different locations of the stolen iPad twice. The search of the bag occurred after Appellant denied



                                                 9
ownership of the bag and Appellant was arrested after the bag was searched. Accordingly,

Appellant does not have a privacy interest in the bag and lacks standing to challenge its

admissibility. See Hypolite v. State, 985 S.W.2d 181, 185-88 (Tex.App.—San Antonio 1998, no

pet.)(“Where ownership is abandoned or disclaimed prior to a search, no Fourth Amendment

violation occurs because the defendant has no legitimate expectation of privacy in property that

has already been abandoned.”).

       Because Appellant lacks standing to challenge the search of the bag, there is no disputed

fact issue warranting an Article 38.23 instruction. The trial court did not err in denying Appellant’s

Article 38.23 instruction. Issue Two is overruled.

                                          CONCLUSION

       For these reasons, we affirm the judgment of the trial court.



January 29, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  10